
	
		III
		110th CONGRESS
		1st Session
		S. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2007
			Mr. Voinovich (for
			 himself, Mr. Lugar,
			 Mr. Hagel, and Mr. Lieberman) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Expressing support for democratic forces in
		  Serbia and encouraging the people of Serbia to remain committed to a democratic
		  path.
	
	
		Whereas, in September 2000, the people of Serbia fought
			 for democracy by going to the streets to hold protests and rallies until
			 President Slobodan Milosevic was removed from power and the Government of
			 Serbia was handed over to democratic forces;
		Whereas, in the following years, the democratic leadership
			 of Serbia worked to establish a democratic society, functional rule of law, a
			 free market economy, and respect for human and minority rights;
		Whereas the President of Serbia, Boris Tadic, has
			 expressed publicly his commitment to the principles of democracy and the dream
			 of leading Serbia forward on this path;
		Whereas Serbia is a member of several international
			 organizations and has voiced its desire to become a member of the European
			 Union (EU);
		Whereas Serbia has enacted several military and defense
			 reforms to strengthen ties to its Western allies and the North Atlantic Treaty
			 Organisation (NATO) Alliance;
		Whereas, on September 7, 2006, Serbia signed a Status of
			 Forces Agreement with the United States Government to facilitate Serbia’s
			 participation in joint military exercises and training;
		Whereas, on September 8, 2006, President Tadic
			 commemorated the beginning of Serbia’s participation in the National Guard
			 State Partnership Program with the Ohio National Guard;
		Whereas, on December 14, 2006, Serbia was granted
			 accession to the NATO Partnership for Peace (PfP) program, along with its
			 neighbors, Bosnia and Herzegovina and Montenegro, initiating formal cooperation
			 between NATO and Serbia;
		Whereas Serbia has transferred 36 individuals indicted for
			 war crimes to the International Criminal Tribunal for the former Yugoslavia
			 (ICTY), including Milosevic and some of his top officials, and provided
			 thousands of documents to the Office of the Prosecutor of the ICTY;
		Whereas Serbia has taken some additional steps, under the
			 supervision of the ICTY and the international community, to enact judicial
			 reforms and establish special courts to try individuals indicted for war crimes
			 in Kosovo, Bosnia, and Croatia;
		Whereas Serbia has failed to arrest war criminal Ratko
			 Mladic for the horrific crimes he committed at Srebrenica in Bosnia and
			 Herzegovina, which prevented Serbia’s earlier participation in the PfP program
			 and its progression in EU accession talks;
		Whereas, on January 21, 2007, Serbia will hold democratic
			 parliamentary elections to determine Serbia’s future leadership at this
			 critical juncture in Serbia’s history;
		Whereas Albanian parties in southern Serbia will
			 participate in the parliamentary elections for the first time in over 15 years;
			 and
		Whereas a strong, stable, and democratic Serbia is
			 critical to the future of the region: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 should be committed to a strong relationship with a democratic Serbia as Serbia
			 moves toward its goals of membership in the European Union (EU) and cooperation
			 with the North Atlantic Treaty Organisation (NATO);
			(2)the inclusion of
			 Serbia in the NATO Partnership for Peace Program was a critical step in
			 bringing Serbia closer to the Euro-Atlantic Alliance;
			(3)Serbia will now
			 have the opportunity to enact defense reforms and apply for a Membership Action
			 Plan for NATO;
			(4)Serbia should
			 continue its progress on reform, including defense and judiciary reforms and
			 reforms in the area of human and minority rights;
			(5)Serbia should
			 move quickly to fulfill its obligations to the International Criminal Tribunal
			 for the former Yugoslavia, including by immediately arresting Ratko Mladic and
			 transferring him to the Hague because this step is essential for Serbia to be
			 admitted into the EU and NATO;
			(6)as Serbia
			 continues to work toward integration in Euro-Atlantic institutions, the United
			 States should continue and increase its defense and security cooperation with
			 the Government of Serbia, including through education, training, and technical
			 cooperation, to assist Serbia in the reform process and in fulfilling the
			 requirements for membership in NATO; and
			(7)the United States
			 should remain a friend to the people of Serbia as they continue on the path of
			 democracy.
			
